      Case 2:18-cr-00422-SPL Document 427 Filed 01/04/19 Page 1 of 6



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                       IN THE UNITED STATES DISTRICT COURT
15                              FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                             CR-18-422-PHX-SPL (BSB)

18                        Plaintiff,                    UNITED STATES’ REPLY IN
                                                         SUPPORT OF MOTION FOR
19            v.                                       CLARIFICATION RE ORDER TO
                                                       RESOLVE ATTORNEY-CLIENT
20                                                      PRIVILEGE ISSUES [Doc. 409]
     Michael Lacey, et al.,
21                        Defendants.
22
23                            Introduction and Summary of Argument
24         Defendants’ response to the government’s motion for clarification (Doc. 409)
25   misconstrues the government’s argument and fails to address the relevant issue. The
26   question before the Court is how potentially privileged materials should be reviewed to
27   determine whether a privilege actually exists. The government has proposed that a “filter
28   team”—a group made up of government attorneys who are not members of the prosecution
      Case 2:18-cr-00422-SPL Document 427 Filed 01/04/19 Page 2 of 6




 1   team—review the remaining materials to make an initial determination. Two federal
 2   judges have issued orders approving this approach.
 3          Defendants do not suggest an alternative method for review. Their response seems
 4   to implicitly suggest one of two conclusions, either (a) Defendants believe that all the
 5   materials that have been identified from the various search warrants as potentially
 6   privileged should just be deemed “privileged” without further review, or (b) the Court
 7   should bear the burden of reviewing all 10,733 emails to determine privilege. Defendants’
 8   first suggestion isn’t appropriate—a privilege needs to attach before the document is
 9   shielded from the government’s investigative team. And Defendants’ second suggestion
10   is unreasonable—the Court shouldn’t be forced to examine all the potentially privileged
11   documents. The government’s filter team should finish the job it started and the Court can
12   then resolve any disputes about individual communications that may remain.
13   A.     The Government’s Filter Team
14          Two different federal judges, in separate orders, authorized the government to use
15   a filter team to review documents obtained through search warrants. 1 In the first order, the
16   court directed the filter team to review, “emails for potentially privileged and protected
17   materials, and [to] keep all legitimately protected materials, as well as materials suspected
18   to be protected, segregated from the Investigative Team unless the Court rules that they
19   can be disclosed.” (Doc. 195-1.) In the second order, the court stated, “the Filter Team
20   will review the documents for privilege or protection only and will disseminate non-
21   privileged and non-protected documents to the Investigative Team.” (Doc. 195-2.)
22          These orders provide the procedure for the filter team to follow. It will review the
23   potentially privileged materials and will ensure that both (a) all legitimately protected
24   materials and (b) materials suspected to be protected are segregated from the investigative
25   team. If there’s a question about whether a certain material is privileged, then the specific
26
27
            1
28            These issues were discussed in detail in the government’s motion to resolve
     attorney-client privilege issues. (Doc. 195 at 3-4.)

                                                 -2-
      Case 2:18-cr-00422-SPL Document 427 Filed 01/04/19 Page 3 of 6




 1   communication will be provided to the Court for an in camera review to make the
 2   determination. 2   Before the filter team stopped its review in May 2018, after the
 3   investigative team received a letter from defense attorneys raising concerns about the
 4   review, it had reviewed approximately 6,500 of the 10,733 emails. (See Doc. 195 at 4.)
 5   After the filter team is permitted to reengage, the remainder of the emails will be reviewed
 6   in a timely and efficient manner.
 7   B.     Case Law Supports Government’s Use of a Filter Team in this Case
 8          The government has previously cited a number of cases where courts have approved
 9   the use of filter teams to review potentially privileged documents. (See Doc. 269 at 15;
10   Doc. 355 at 3.) Likewise, Defendants have cited the same three cases in multiple filings
11   for the proposition that filter teams are disfavored. (See Doc. 235 at 21; Doc. 409 at 4
12   (citing United States v. Renzi, 722 F. Supp. 2d 1100 (D. Ariz. 2010); In re Grand Jury
13   Subpoenas, 454 F.3d 511 (6th Cir. 2006); United States v. Pedersen, 2014 WL 3871197
14   (D. Or. Aug. 6, 2014).) Those three cases are all distinguishable from the facts at hand.
15          The Renzi case involved the government’s use of a filter team to listen to phone
16   conversations recorded in accordance with a Title III Wiretap. 722 F. Supp. 2d at 1128.
17   The court criticized the government for failing to obtain an order authorizing the use of a
18   filter team before listening to potentially privileged conversations. Id. (“[T]he use of taint
19   review in this instance, however well-intentioned initially, was not authorized by Title III
20   or by the supervising Court’s Wiretap Order.”). But the court “reject[ed] the notion that
21
22
            2
               Similarly, the Court’s in camera review may be necessary to determine if the
23   crime-fraud exception applies. See United States v. Zolin, 491 U.S. 554, 563 (1989) (once
     showing is made sufficient to support a reasonable belief that in camera review of allegedly
24   privileged attorney-client communications might yield evidence establishing applicability
     of crime-fraud exception, the decision of whether to engage in an in camera review rests
25   in sound discretion of district court); see also In re Grand Jury Proceedings (The
     Corporation), 87 F.3d 377, 380 (9th Cir. 1996) (protection afforded by attorney-client
26   privilege does not extend to any communication in furtherance of an intended or present
27   illegality). Indeed, United States District Court Judge Diane J. Humetewa has already
     found the crime-fraud exception to apply to some communications that defendant Lacey
28   had originally classified as protected by the attorney-client privilege. (See Exhibit A, Order
     dated April 20, 2018, filed under seal.)

                                                 -3-
      Case 2:18-cr-00422-SPL Document 427 Filed 01/04/19 Page 4 of 6




 1   the use of taint review is per se unreasonable.” Id. Here, the Renzi court’s rationale doesn’t
 2   apply because two separate federal judges have already authorized the government’s use
 3   of a filter team.
 4          The In re Grand Jury Subpoenas decision by the Sixth Circuit is also
 5   distinguishable.    There, the potentially privileged materials were not already in the
 6   government’s possession. Based on this fact, the court found:
 7          [G]overnment taint teams seem to be used primarily in limited, exigent
            circumstances in which government officials have already obtained the
 8          physical control of potentially-privileged documents through the exercise of
 9          a search warrant. In such cases, the potentially-privileged documents are
            already in the government’s possession, and so the use of the taint team to
10          sift the wheat from the chaff constitutes an action respectful of, rather than
            injurious to, the protection of the privilege. . . . But the government does not
11          actually possess the potentially-privileged materials here, so the exigency
            typically underlying the use of taint teams is not present.
12   454 F.3d at 522-523. Based on the Sixth Circuit’s reasoning, the government’s use of a
13   filter team here is “an action respectful of, rather than injurious to, the protection of the
14   privilege.” Id.
15          Finally, the Pedersen case dealt with a filter team where the protocol was “grossly
16   deficient and was not followed.” 2014 WL 3871197, at *29. Specifically, the district court
17   found that an attorney was permitted to work on both the filter team and the investigative
18   team, the protocol allowed filter team members to intentionally review privileged material,
19   and the government failed to protect privileged telephone calls that it had intercepted. Id.
20   These problems are not present here. The filter team is completely separate from the
21   investigative team and no filter team members will work on any issues related to the
22   prosecution beyond their filter team duties. The filter team isn’t intentionally reviewing
23   privileged material, but rather examining communications that are potentially privileged.
24   Finally, the communications obtained from the search warrants are emails, rather than
25   telephone recordings.
26          The three cases Defendants have relied on exclusively all support filter review in
27   certain situations, including those at issue here. Namely, the government received prior
28


                                                 -4-
      Case 2:18-cr-00422-SPL Document 427 Filed 01/04/19 Page 5 of 6




 1   approval for using a filter team to review potentially privileged materials, the materials are
 2   already in the government’s possession, and the protocol in place is not grossly deficient.
 3   Filter review in accordance with the two previously issued federal court orders is
 4   reasonable and efficient. See Hicks v. Bush, 452 F. Supp. 2d 88, 103 (D.D.C. 2006)
 5   (granting government’s motion to authorize filter-team review and explaining that there
 6   was “[n]o practical and effective alternative to the Filter Team. . . . Neither review by
 7   special masters nor pre-screening by counsel for the detainees could be accomplished in a
 8   reasonable amount of time.”).
 9   C.     Conclusion
10          The Court should enter the proposed order (Doc. 355-1) to permit the government
11   to complete its filter review and ensure the discovery process proceeds in an efficient
12   manner.
13          Respectfully submitted this 4th day of January, 2019.
14                                              ELIZABETH A. STRANGE
                                                First Assistant United States Attorney
15                                              District of Arizona
16                                              s/Andrew C. Stone
                                                KEVIN M. RAPP
17                                              MARGARET PERLMETER
                                                PETER S. KOZINETS
18                                              ANDREW C. STONE
                                                JOHN J. KUCERA
19                                              Assistant U.S. Attorneys
20                                              BRIAN BENCZKOWSKI
                                                Assistant Attorney General
21                                              Criminal Division, U.S. Department of Justice
22                                              REGINALD E. JONES
                                                Senior Trial Attorney
23                                              U.S. Department of Justice, Criminal Division
                                                Child Exploitation and Obscenity Section
24
25
26
27
28


                                                 -5-
      Case 2:18-cr-00422-SPL Document 427 Filed 01/04/19 Page 6 of 6




 1                                     Certificate of Service

 2   I hereby certify that on this date, January 4, 2019, I transmitted the foregoing under-seal
     document for filing to the Clerk of the United States District Court and sent a copy via
 3   electronic mail to: Paul J. Cambria Jr. Esq. and Erin e. McCambpell, Esq., Lipsitz Green
     Scime Cambria, LLC, 42 Deleware Ave, Suite 120, Buffalo, NY 14202,
 4   pcambria@lglaw.com and emccampbell@lglaw.com, Thomas H. Bienert, Jr., Esq.,
     Anthony R. Bisconti, Esq., Kenneth M. Miller, Esq., and Whitney Bernstein, Esq., Bienart,
 5   Miller & Katzman, PLC, 903 Calle Amanecer, Suite 350, San Clemente, CA 92673,
     tbienert@bmkattorneys.com,                                  tbisconti@bmkattorneys.com,
 6   kmiller@bmkattorneys.com,           wbernstein@bmkattorneys.com;           Davis    Wright
     Termaine, LLP, 1201 Third Avenue, Suite 2200, Seattle, WA 98101, jimgrant@dwt.com;
 7   Michael D. Kimerer, Esq. and Rhonda Elaine Neff, Esq., 1313 E. Osborn Road, Suite 100,
     Phoenix, AZ 85014, MDK@kimerer.com and rneff@kimerer.com; Robert Corn-Revere
 8   Esq., Davis Wright Termaine, LLP, 1919 Pennsylvania Avenue N.W., Suite 800,
     Washington, D.C., 20006, bobcornrevere@dwt.com; Bruce Feder, Esq., 2930 East
 9   Camelback Road, Suite 160, Phoenix, AZ 85016, bf@federlawpa.com; Gary Linenberg,
     Esq., Ariel Neuman, Esq., Gopi K. Panchapakesan, Esq., Bird, Marella, Boxer, Wolpert,
10   Nessim, Drooks, Lincenberg & Rhow, P.C., 1875 Century Park East, 23rd Floor, Los
     Angeles, CA 90067, glincenberg@birdmarella.com, aan@birdmarella.com,
11   gkp@birdmarella.com.
12
     s/ Angela Schuetta_____
13   Angela Schuetta
     U.S. Attorney’s Office
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -6-
